                                                Case: 1:19-cv-00749 Document #: 3-1 Filed: 02/06/19 Page 1 of 20 PageID #:7




                                           STATE OF ILLINOIS             )                                              Firm ID. 30118      FILED
                                                                         ) SS                                                      1/8/2019 4:04 PM
                                           COUNTY OF COOK                )
FILED DATE: 1/8/2019 4:04 PM 2019L000001




                                                                                                                                DOROTHY BROWN
                                                                                                                               CIRCUIT CLERK
                                                                 IN THE CIRCUIT COURT OF COOK COUNTY                           COOK COUNTY, IL
                                                              ILLINOIS COUNTY DEPARTMENT, LAW DIVISION

                                           Cheryl Garrett,                                    )
                                                                                              )
                                                  Plaintiff,                                  )
                                           v.                                                 )         No:
                                                                                                              2019L000001
                                                                                              )
                                           Dr. Joshua Axe; Ancient Brands, LLC, a Florida     )
                                           Limited Liability Company, d/b/a Ancient Nutrition )
                                           Holdings, LLC, a Florida Limited Liability         )
                                           Company; Axe Products, a Tennessee Company         )
                                                                                              )
                                                  Defendants.                                 )

                                                                                COMPLAINT AT LAW

                                                     NOW COMES the PLAINTIFF, CHERYL GARRETT, by and through her attorney,

                                           THOMAS M. PARIS, ESQ., and complaining of the DEFENDANTS, DR. JOSHUA AXE,

                                           ANCIENT BRANDS, LLC, a Florida Limited Liability Corporation, d/b/a ANCIENT

                                           NUTRITION, HOLDINGS, LLC, a Florida Limited Liability Company; and Axe Products, a

                                           Tennessee Company, upon information and belief states as follows:

                                                                                       PARTIES

                                                     1.    The PLAINTIFF, CHERYL GARRETT, (hereinafter collectively referred to as

                                           “PLAINTIFF.”) an individual, at all relevant times was a resident of the state of Illinois.

                                                     2.    The PLAINTIFF is informed and believes and thereon alleges that

                                           DEFENDANTS, DR. JOSHUA AXE, ANCIENT BRANDS, LLC, a Florida Limited Liability

                                           Company d/b/a ANCIENT NUTRITION (hereinafter collectively referred to as

                                           "DEFENDANTS"), is a corporation organized and existing under the laws of the State of Florida

                                           with its principal place of business in Florida. With a principal business address of 1201 US

                                           1 of 20
                                                Case: 1:19-cv-00749 Document #: 3-1 Filed: 02/06/19 Page 2 of 20 PageID #:8




                                           HIGHWAY 1 STE 350 NORTH PALM BEACH, FL 33408-8508. At all relevant times herein

                                           complained of, DEFENDANTS marketed its products through the internet, social media, mail,
FILED DATE: 1/8/2019 4:04 PM 2019L000001




                                           and via United Parcel Service to many, perhaps thousands, of Illinois residents, of which the

                                           PLAINTIFF, was one.

                                                                             JURISDICTION AND VENUE

                                                     3.    Pursuant to the Illinois Constitution Art. VI, §9, this Court has subject matter

                                           jurisdiction over the PLAINTIFF’s claims.

                                                     4.    This Court has jurisdiction over DEFENDANTS pursuant to 735 ILCS 5/2-209

                                           because they conduct business transactions in Illinois, have committed tortious acts in Illinois,

                                           and have transacted substantial business in Illinois that caused harm in Illinois.

                                                     5.    Venue is proper in Cook County because DEFENDANTS conduct business

                                           transactions in Cook County and the causes of action arose, in part, in Cook County.

                                                                                     BACKGROUND

                                                     6.    At all relevant times, the DEFENDANTS were engaged in the manufacturing and

                                           wholesale and retail distribution of certain herbal food and nutritional supplement products with

                                           the intent of introducing and selling these products to the general public. Said products were in

                                           fact sold in Illinois as well as several other states. At all relevant times herein, the

                                           DEFENDANTS were the producer, designer, creator, manufacturer, wholesaler, distributor,

                                           advertiser, and retailer of certain products known as Dr. Axe’s Ancient Nutrition protein “Bone

                                           Broth” powders: Bone Broth Protein™ Chocolate and Multi Collagen Protein. Bone Broth

                                           Protein™ Chocolate, which contains the following ingredients: Collagen Type II; Glucosamine;

                                           Chondroitin; Hyaluronic Acid; And 19 Amino Acids. Natural Chocolate Flavor, Cocoa Powder,

                                           Xanthan Gum, Guar Gum, Stevia Extract, Monk Fruit Extract, Sugar, Protein, Calcium, Sodium,



                                           2 of 20
                                               Case: 1:19-cv-00749 Document #: 3-1 Filed: 02/06/19 Page 3 of 20 PageID #:9




                                           Potassium, Chicken Bone Broth Protein Concentrate. Supplement Facts: per one serving size,

                                           serving size 1 level scoop (approx. 25.17g): 98 Calories, Calories from Fat 7, Total Fat <1g,
FILED DATE: 1/8/2019 4:04 PM 2019L000001




                                           Total Carbohydrate 2g, Sugars 1g, Protein 20g, Calcium 14mg, Sodium 150 mg, Chicken Bone

                                           Broth Protein Concentrate 22.25g.

                                                     Multi Collagen Protein™ which contains the following ingredients: Hydrolyzed

                                           collagen peptides from grass-fed beef, Collagen from chicken bone broth, Hydrolyzed collagen

                                           peptides from wild fish, Collagen from eggshell membrane. Collagen Peptides from Hydrolyzed

                                           Bovine Hide: Collagen Types I and Type III: Glycine Proline and Amino Acids. Chicken

                                           Collagen Type II (Derived from Chicken Bone Broth Concentrate): Collagen Type II,

                                           chondroitin sulfate, glucosamine sulfate, and Hyaluronic acid. Hydrolyzed Fish Collagen

                                           Peptides (from Wild Pollock): Collagen Type I, Amino acids, glycine, proline, hydroxyproline.

                                           Eggshell Membrane Collagen: collagen Types I, V and X, chondroitin, hyaluronic acid, and

                                           other glycosaminoglycans. Also contains Stevia leaf, Eggs, Protein, Sugar, Cocoa Powder,

                                           Xanthan Gum, Guar Gum, Calcium, Sodium, and Potassium. Supplement Facts. Serving size, 1

                                           heaping scoop (10.2 g): Calories 35, Protein 9g, Multi Collagen Complex 10.2g (Hydrolyzed

                                           Bovine Hide, Collagen Peptides, Chicken Bone Broth Collagen Concentrate, Hydrolyzed Fish

                                           Collagen Peptides, Eggshell Membrane Collagen) *Daily Value (DV) not established.

                                           (hereinafter collectively referred to "THE PRODUCTS").

                                                     7.    In order to accomplish its distribution objectives, DEFENDANTS developed and

                                           created a multi-level marketing program through the internet more specifically, through a social

                                           media marketing campaign ( i.e. advertising target-marketing schemes to consumers through pop

                                           up advertisement videos and articles soliciting and marketing the sale of THE PRODUCTS by

                                           DEFENDANTS to users of Facebook Instagram and various other social media websites and



                                           3 of 20
                                               Case: 1:19-cv-00749 Document #: 3-1 Filed: 02/06/19 Page 4 of 20 PageID #:10




                                           other websites which would route the consumer to their website https://store.draxe.com/ to

                                           purchase THE PRODUCTS after the consumer clicked on DEFENDANTS marketing
FILED DATE: 1/8/2019 4:04 PM 2019L000001




                                           content). DEFENDANTS designed THE PRODUCTS to target and encourage personal use of

                                           THE PRODUCTS by consumers in the State of Illinois.

                                                     8.   DEFENDANTS have created an advertising program and social media marketing

                                           campaign that has been designed and calculated to deceive customers, including PLAINTIFF,

                                           and distributors of DEFENDANTS, as well as the general public. This scheme, which was

                                           created to enhance the public confidence in DEFENDANTS and THE PRODUCTS,

                                           misrepresented THE PRODUCTS and the health benefits to the general public. Said program

                                           and marketing campaign also omits any dangers associated with the general public's use of

                                           DEFENDANTS’ products. DEFENDANTS’ distributors, including the one who initially sold

                                           THE PRODUCTS to PLAINTIFF, have utilized this scheme to solicit purchases from thousands

                                           to potentially hundreds of thousands of customers over the last several years, including

                                           PLAINTIFF, herein.

                                                     9.   As part of its scheme, and for the purpose of building public customer and

                                           distributor confidence in the background, Dr. Joshua Axe, and DR. AXE made multiple false and

                                           misleading claims which include, but are not limited to, the following:

                                                          (a)    THE PRODUCTS are “Clean, minimal ingredients. Check our label.
                                                                 You’ll only find 4 total ingredients, all from real food sources raised
                                                                 without antibiotics or growth hormones. Everything is non-GMO. Our
                                                                 supply chain is clean from start to finish.”

                                                          (b)    THE PRODUCTS will “Support joint-health with benefits reported as
                                                                 early as 3 weeks.”

                                                          (c)    THE PRODUCTS are “Allergy-free (gluten, dairy, tree nut, egg, soy,
                                                                 peanuts, crustaceans, etc.)”;

                                                          (d)    THE PRODUCTS “Supports skin health”;

                                           4 of 20
                                               Case: 1:19-cv-00749 Document #: 3-1 Filed: 02/06/19 Page 5 of 20 PageID #:11




                                                           (e)   THE PRODUCTS “Supports a healthy gut”;
FILED DATE: 1/8/2019 4:04 PM 2019L000001




                                                           (f)   THE PRODUCTS “Supports a healthy immune system”

                                                           (g)   Implied that THE PRODUCTS are safe for human consumption.

                                                           (h)   Dr. Joshua Axe holds himself out to be a “Doctor”, this is misleading as
                                                                 Dr. Joshua Axe, is not an M.D. or D.O., Dr. Joshua Axe was educated as a
                                                                 chiropractor, however, he has been un-licensed in Tennessee since 2013 to
                                                                 present. He held a Chiropractic license for a relatively short time, from
                                                                 approximately 1/08/2008 to 8/31/2013 in Tennessee. On information and
                                                                 belief, he has never held a chiropractic license in any other state.

                                                     10.   These and other claims about health benefits from consuming THE PRODUCTS

                                           have been designed to lead customers, distributors and the general public, including the

                                           PLAINTIFF, into believing that Dr. Joshua Axe has extensive medical, pharmaceutical and

                                           pharmacological and scientific training in the fields of medicine, drugs, and herbs, and that such

                                           education, training, and experience resulted in his recognition as a world-leading health and

                                           nutritional expert. Though Dr. Joshua Axe has been un-licensed as a chiropractor from 2013 to

                                           present (a period of time during which PLAINTIFF was not aware of, or using THE

                                           PRODUCTS). Notwithstanding the fact that he has no license, Dr. Joshua Axe still holds himself

                                           out to the public and his consumers, here to the PLAINTIFF, as a “Doctor” which was

                                           misleading to the PLAINTIFF and other consumers who relied on Dr. Joshua Axe’s purported

                                           knowledge, experience, credentials, and skill. The purpose of this fraudulent scheme has been to

                                           convince users, distributors and the general public, including the PLAINTIFF, into believing and

                                           trusting that DEFENDANTS would create THE PRODUCTS to be nutritionally superior and

                                           safe for consumption because a person of Dr. Joshua Axes’s supposed credentials as a doctor

                                           would have extensively studied, tested, developed, and processed all of DR. AXE’S products in a

                                           medically safe manner. The true fact is Dr. Axe's products were dangerous to PLAINTIFF's



                                           5 of 20
                                               Case: 1:19-cv-00749 Document #: 3-1 Filed: 02/06/19 Page 6 of 20 PageID #:12




                                           consumption as THE PRODUCTS were: impure, unwholesome, harmful, tainted, and/or unfit

                                           for immediate human consumption.
FILED DATE: 1/8/2019 4:04 PM 2019L000001




                                                     11.   In the summer of 2016, the DEFENDANTS, shipped to the PLAINTIFF, products

                                           she ordered over the internet after reading and relying upon the representations plead above.

                                                     12.   The PLAINTIFF acquired and consumed other shipments and deliveries of the

                                           DEFENDANTS’ THE PRODUCTS. The PLAINTIFF continued to consume DEFENDANTS’

                                           THE PRODUCTS until approximately February 2017. It was at this time when PLAINTIFF

                                           first discovered that her health was being adversely affected by THE PRODUCTS and began to

                                           understand the representations made about THE PRODUCTS had been false, misleading or

                                           fraudulent, though not to the full extent now known and discovered.

                                                     13.   Based upon the false statements and misrepresentation referenced above, the

                                           PLAINTIFF purchased all of the products with the intent to consume and use said products as

                                           described and instructed by the DEFENDANTS. At all times mentioned herein the PLAINTIFF

                                           used the products as instructed by the DEFENDANTS, and there was no misuse of any products

                                           by the PLAINTIFF.

                                                     14.   That on or about February 2017, after consuming THE PRODUCTS for months

                                           the PLAINTIFF sustained serious, disfiguring and permanent injuries which necessitated

                                           extensive medical consultation and treatment for the following; skin rashes, skin discoloration,

                                           feet aching from pain, trouble walking, swelling under knuckles on right hand, swelling of feet,

                                           swelling of lips, bumps on feet, and coughing up thick yellow sputum on a consistent basis. The

                                           PLAINTIFF was hindered and prevented from attending to her usual duties and affairs and

                                           employment: expended great sums of money in an attempt to be cured; and suffered great




                                           6 of 20
                                               Case: 1:19-cv-00749 Document #: 3-1 Filed: 02/06/19 Page 7 of 20 PageID #:13




                                           physical pain and mental suffering, all of which injuries are permanent in nature. Said injuries

                                           have caused and will continue to cause great mental and physical anguish and suffering.
FILED DATE: 1/8/2019 4:04 PM 2019L000001




                                                                                  INDEX TO COUNTS

                                              I.           CONSUMER FRAUD (IL ST CH 815 § 505/2)……………………………..………7

                                              II.          NEGLIGENCE……………………………………………...………………..……..10

                                              III.         STRICT LIABILITY……………….……………………………………………… 12

                                              IV.          BREACH OF IMPLIED WARRANTY (UCC-2-314) (IL ST CH 810 § 5/2-314)…15

                                              V.           BREACH OF EXPRESS WARRANTY (UCC-2-313) (IL ST CH 810 § 5/2-313).. 17

                                              VI.          BREACH OF WARRANTY FOR A PARTICULAR PURPOSE (UCC-2-315)

                                                           (IL ST CH 810 § 5/2-315)………………………………………………………....19

                                                                                     COUNT I
                                                                        (Consumer Fraud IL ST CH 815 § 505/2)

                                                     1-14. The PLAINTIFF, repeats and realleges the allegations contained in Paragraph 1

                                           through 14 of its Complaint at Law as Paragraphs 1 through 14 of Count I of its Complaint at

                                           Law.

                                                     15.     The Consumer Fraud Act forbids unfair or deceptive acts or practices, including

                                           the use of any deception, fraud, false pretense, false promise, misrepresentation, or the

                                           concealment, suppression or omission of any material fact, in the conduct of trade or business

                                           with the intent that others rely on the deceptive practices. See, 815 ILCS 505/2 (West 2018).

                                                     16.     Section 10(a) of the Consumer Fraud and Deceptive Business Practice Act

                                           provides that any person damaged by a violation of the act may bring an action to seek damages

                                           or any other appropriate remedy from the person who violated the Act.

                                                     17.     Both PLAINTIFF and DEFENDANTS are "persons" as that term is defined in

                                           Section 1(c) of the Consumer Fraud and Deceptive Business Practices Act.

                                           7 of 20
                                               Case: 1:19-cv-00749 Document #: 3-1 Filed: 02/06/19 Page 8 of 20 PageID #:14




                                                     18.   The DEFENDANTS were acting in the course of their business when they relayed

                                           and displayed health benefits information of THE PRODUCTS on their website to the
FILED DATE: 1/8/2019 4:04 PM 2019L000001




                                           PLAINTIFF. The literature displayed, on the DEFENDANTS’ website and products sold and

                                           distributed to the PLAINTIFF, stated or implied that:

                                                     (a)   THE PRODUCTS contained no harmful chemicals and materials;

                                                     (b)   THE PRODUCTS would improve the PLAINTIFF’s day to day health and
                                                           strengthen her;

                                                     (c)   THE PRODUCTS would have certain other beneficial effects upon the
                                                           PLAINTIFF’s health, including adding to the length of her life, and helping her
                                                           combat, resist and overcome many major illnesses’ or diseases;

                                                     (d)   THE PRODUCTS were safe, that they had been tested and that the PLAINTIFF,
                                                           would be incurring no risk by consuming the products which had been tested and
                                                           had been used for several years;

                                                     (f)   Dr. Joshua Axe, was a medical doctor, a doctor of pharmacology, a licensed
                                                           American pharmacist, a licensed doctor of chiropractic, or some recognized form
                                                           of a doctor who practiced medicine and was knowledgeable in the treatment of
                                                           human ailments.

                                                     19.   DEFENDANTS made these representations with the knowledge that they were

                                           untrue and with the intention that the PLAINTIFF, act in reliance upon these misrepresentations.

                                                     20.   The representations by the DEFENDANTS were in fact false. The true facts were

                                           as follows:

                                                     (a)   That certain of THE PRODUCTS contained harmful materials and or chemicals
                                                           and or food additives harmful to human consumption;

                                                     (b)   That the products did not improve the PLAINTIFF’S health and medical
                                                           condition, nor did they strengthen her;

                                                     (c)   That THE PRODUCTS did not have any beneficial effect upon the PLAINTIFF’S
                                                           health, including adding to the length of her life and helping her combat, resist
                                                           and overcome virtually every major illness or disease;




                                           8 of 20
                                               Case: 1:19-cv-00749 Document #: 3-1 Filed: 02/06/19 Page 9 of 20 PageID #:15




                                                     (d)   That THE PRODUCTS were not safe and that potential customers, including the
                                                           PLAINTIFF, did, in fact, incur risks and suffer serious physical injuries by
                                                           consuming THE PRODUCTS;
FILED DATE: 1/8/2019 4:04 PM 2019L000001




                                                     (e)   That THE PRODUCTS had not been tested; and

                                                     (f)   Dr. Joshua Axe was neither a licensed medical doctor, a licensed doctor of
                                                           pharmacology, a licensed American pharmacist, a licensed doctor of chiropractic,
                                                           as he has been unlicensed since 2013.

                                                     21.   The DEFENDANTS, engaged in a deceptive business act or practice, with the

                                           intent that the PLAINTIFF, rely on the deception and misrepresentations of DEFENDANTS.

                                           That DEFENDANTS deceived and misrepresented the health benefits and safety of THE

                                           PRODUCTS themselves in order to sell more of THE PRODUCTS. The deceptive business

                                           practice took place in the course of trade or commerce of the aforementioned selling of “THE

                                           PRODUCTS” through the DEFENDANTS’ website representing and warranting to consumers

                                           of Illinois and to the PLAINTIFF, that the products were beneficial for human health, safe for

                                           human consumption and free from tainted or harmful materials, when in fact THE PRODUCTS

                                           were highly dangerous and toxic to consumers, and to the PLAINTIFF. THE PRODUCTS were

                                           dangerous to consumers and the PLAINTIFF because THE PRODUCTS were impure,

                                           unwholesome, harmful, tainted, and/or unfit for immediate human consumption. Those

                                           misrepresentations and deceptions were the proximate cause of the PLAINTIFF’s alleged

                                           injuries.

                                                     22.   As a direct and proximate result of the misrepresentation of the DEFENDANTS,

                                           and as a result of the PLAINTIFF’S purchase and consumption of THE PRODUCTS, the

                                           PLAINTIFF, became ill and sick after consuming said products, suffering severe injury to her

                                           body, which has forced her to expend considerable sums of money and she will be forced in the

                                           future to expend additional monies.



                                           9 of 20
                                              Case: 1:19-cv-00749 Document #: 3-1 Filed: 02/06/19 Page 10 of 20 PageID #:16




                                                  23.     WHEREFORE, the PLAINTIFF prays for judgment against the DEFENDANTS,

                                           in the amount found by the court to be due for compensatory damages in such amount in excess
FILED DATE: 1/8/2019 4:04 PM 2019L000001




                                           of FIFTY THOUSAND ($50,000.00) DOLLARS. The PLAINTIFF additionally prays for her

                                           attorneys' fees and costs for bringing this matter. The PLAINTIFF further prays for such other

                                           and further relief as this court deems just.


                                                                                           COUNT II
                                                                                          (Negligence)

                                                  1-14. The PLAINTIFF, repeats and realleges the allegations contained in Paragraph 1

                                           through 14 of its Complaint at Law as Paragraphs 1 through 14 of Count II of its Complaint at

                                           Law.

                                                  15.     That on and prior to February 2017, and at all times relevant hereto, the

                                           DEFENDANTS, was a Florida corporation doing business in the State of Illinois and conducted

                                           business in and throughout Cook County.

                                                  16.     That on and prior to February 2017, and at all times relevant hereto, the

                                           DEFENDANTS, by and through its agents, servants and/or employees, whether actual or

                                           apparent, owned, operated, maintained and/or controlled a website: https://store.draxe.com/,

                                           located out of: 1201 US HIGHWAY 1 STE 350 NORTH PALM BEACH, FL 33408-8508.

                                           Wherein it expressly and impliedly invited the public and the PLAINTIFF, to enter its website as

                                           a customer, and to buy and consume THE PRODUCTS.

                                                  17.     That on and prior to February 2017, and at all times relevant hereto, there existed

                                           a duty on the part of the DEFENDANTS, by and through its agents, servants and/or employees,

                                           whether actual or apparent, to ensure that all foods nutritional products and THE PRODUCTS

                                           sold, served, provided, and/or furnished to the public and the PLAINTIFF, were, and would be,



                                           10 of 20
                                              Case: 1:19-cv-00749 Document #: 3-1 Filed: 02/06/19 Page 11 of 20 PageID #:17




                                           pure, wholesome, free from any or harmful substance or taint, and/or fit for immediate human

                                           consumption.
FILED DATE: 1/8/2019 4:04 PM 2019L000001




                                                  18.     That on or about Summer 2016, the DEFENDANTS, by and through its agents,

                                           servants and/or employees, whether actual or apparent, sold, served, and/or provided food

                                           nutritional supplements and THE PRODUCTS to the PLAINTIFF, which were impure,

                                           unwholesome, harmful, tainted, and/or unfit for immediate human consumption.

                                                  19.     Beginning in the Summer 2016, the PLAINTIFF, purchased food nutritional

                                           supplements and THE PRODUCTS from the DEFENDANTS’ website.

                                                  20.     That through February 2017 PLAINTIFF consumed THE PRODUCTS she

                                           received from the DEFENDANTS’ and as a direct and proximate result became seriously ill and

                                           afflicted by disability illness and disfigurement.

                                                  21.     That disregarding its duties, the DEFENDANTS’ by and through its agents,

                                           servants and/or employees, whether actual or apparent, was then and there guilty of one or more

                                           of the following careless and negligent acts and/or omissions:

                                                  (a)     Sold, served and/or provided food nutritional supplements and THE PRODUCTS
                                                          to the PLAINTIFF, which were impure, unwholesome, harmful, tainted, and/or
                                                          unfit for human consumption;

                                                  (b)     Failed to warn of the adverse risks of consuming THE PRODUCTS which were
                                                          impure, unwholesome, harmful, tainted, and/or unfit for human consumption;

                                                  (c)     Failed to ensure all foods nutritional supplements and THE PRODUCTS sold,
                                                          served, provided, and/or furnished to the PLAINTIFF, were pure, wholesome,
                                                          free from any or harmful substance or taint, and/or fit for human consumption;
                                                          and

                                                  (d)     Failed to warn that some users would suffer adverse health consequences.

                                                  (e)     Failed to provide the PLAINTIFF with sufficient information to make a
                                                          reasonably informed choice about whether THE PRODUCTS would be harmful
                                                          to her health.



                                           11 of 20
                                              Case: 1:19-cv-00749 Document #: 3-1 Filed: 02/06/19 Page 12 of 20 PageID #:18




                                                  22.     That as a direct and proximate result of one or more of the foregoing careless and

                                           negligent acts and/or omissions on the part of the DEFENDANTS, by and through its agents,
FILED DATE: 1/8/2019 4:04 PM 2019L000001




                                           servants and/or employees, whether actual or apparent, the PLAINTIFF, sustained serious and

                                           permanent injuries: was required to seek extensive medical consultation and treatment; was

                                           hindered and prevented from attending to her usual duties and affairs and employment; expended

                                           great sums of money in an attempt to be cured; and suffered great physical pain and mental

                                           suffering, all of which injuries are permanent in nature.

                                                  23.     WHEREFORE, the PLAINTIFF, prays for judgment against the DEFENDANTS,

                                           in such amount in excess of FIFTY THOUSAND ($50,000.00) DOLLARS, as will fairly and

                                           adequately compensate the PLAINTIFF, for her injuries, losses, and damages as hereinabove

                                           alleged, and additionally, costs of suit.

                                                                                         COUNT III
                                                                                       (Strict Liability)

                                                  1-14. The PLAINTIFF repeats and realleges the allegations contained in Paragraph 1

                                           through 14 of its Complaint at Law as Paragraphs 1 through 14 of Count III of its Complaint at

                                           Law.

                                                  15.     That on and prior to February 2017, and at all times relevant hereto, the

                                           DEFENDANTS, was a Florida corporation doing business in the State of Illinois and conducted

                                           business in and throughout Cook County.

                                                  16.     That on and prior to February 2017, and at all times relevant hereto, the

                                           DEFENDANTS, by and through its agents, servants and/or employees, whether actual or

                                           apparent, owned, operated, maintained and/or controlled a website: https://store.draxe.com/,

                                           located out of: 1201 US HIGHWAY 1 STE 350 NORTH PALM BEACH, FL 33408-8508.




                                           12 of 20
                                              Case: 1:19-cv-00749 Document #: 3-1 Filed: 02/06/19 Page 13 of 20 PageID #:19




                                           Wherein it expressly and impliedly invited the public and the PLAINTIFF, to enter its website as

                                           a customer, and to buy and consume THE PRODUCTS.
FILED DATE: 1/8/2019 4:04 PM 2019L000001




                                                      17.   That on or about Summer 2016, the PLAINTIFF, began purchasing THE

                                           PRODUCTS from the DEFENDANTS’ website.

                                                      18.   That on or about February 2017, the PLAINTIFF, consumed THE PRODUCTS

                                           she received from the DEFENDANTS’ website. And as a direct and proximate result became

                                           seriously ill and afflicted by severe illness, as THE PRODUCTS were impure, unwholesome,

                                           harmful, tainted, and/or unfit for immediate human consumption.

                                                      19.   The PLAINTIFF’S illness, which became evident in February 2017 included: skin

                                           rashes, skin discoloration, feet aching from constant pain, constant trouble walking, constant

                                           swelling under knuckles on right hand, constant swelling of feet, constant swelling of lips,

                                           bumps on feet, and coughing up thick yellow sputum on a consistent basis. The PLAINTIFF was

                                           hindered and prevented from attending to her usual duties and affairs and employment: expended

                                           great sums of money in an attempt to be cured; and suffered great physical pain and mental

                                           suffering, all of which injuries are permanent in nature. Said injuries have caused and will

                                           continue to cause great mental and physical anguish and suffering.

                                                      20.   That the DEFENDANTS manufactured, distributed and sold the adulterated and

                                           tainted THE PRODUCTS that injured the PLAINTIFF, and caused her to become seriously ill.

                                                      21.   That the DEFENDANTS manufacture food nutritional supplements and drinks

                                           i.e. THE PRODUCTS for sale to the public as food products which will have beneficial health

                                           effects.

                                                      22.   That THE PRODUCTS are tainted and contaminated with ingredients unsafe for

                                           human consumption when put to the use reasonably foreseeable considering the nature of THE



                                           13 of 20
                                              Case: 1:19-cv-00749 Document #: 3-1 Filed: 02/06/19 Page 14 of 20 PageID #:20




                                           PRODUCTS i.e. were impure, unwholesome, harmful, tainted, and/or unfit for immediate human

                                           consumption. Namely, contaminated ingredients in nutrition/food products and drink are unfit
FILED DATE: 1/8/2019 4:04 PM 2019L000001




                                           for human consumption.

                                                     23.     That THE PRODUCTS that the PLAINTIFF, purchased from the

                                           DEFENDANTS, was contaminated with tainted ingredients harmful and hazardous to human

                                           health.

                                                     24.     That the consumption of the contaminated and tainted “THE PRODUCTS”

                                           caused PLAINTIFF to become seriously ill and to suffer injuries as a direct and proximate result.

                                                     25.     That THE PRODUCTS that the PLAINTIFF, purchased and consumed were

                                           contaminated with tainted ingredients which were impure, unwholesome, harmful, tainted,

                                           and/or unfit for immediate human consumption. And was harmful for human consumption, when

                                           it left the DEFENDANTS’ control.

                                                     26.     That the DEFENDANTS are strictly liable to the PLAINTIFF, for the harm

                                           proximately caused by its manufacture and sale of an unsafe and defective food product i.e. THE

                                           PRODUCTS.

                                                     27.     WHEREFORE, the PLAINTIFF, prays for judgment against the DEFENDANTS,

                                           in such amount in excess of FIFTY THOUSAND ($50,000.00) DOLLARS, which will fairly and

                                           adequately compensate the PLAINTIFF, for her injuries, losses, and damages as hereinabove

                                           alleged, and additionally, costs of suit.

                                                                                     COUNT IV
                                                           (Breach of Implied Warranty, UCC-2-314, IL ST CH 810 § 5/2-314)

                                                     1-14. The PLAINTIFF repeats and realleges the allegations contained in Paragraph 1

                                           through 14 of its Complaint at Law as Paragraphs 1 through 14 of Count IV of its Complaint at

                                           Law.

                                           14 of 20
                                              Case: 1:19-cv-00749 Document #: 3-1 Filed: 02/06/19 Page 15 of 20 PageID #:21




                                                  15.     As a part of its business, the DEFENDANTS, designed, manufactured,

                                           assembled, tested, inspected, marketed, sold and distributed THE PRODUCTS.
FILED DATE: 1/8/2019 4:04 PM 2019L000001




                                                  16.     The DEFENDANTS, at all times, knew and intended that THE PRODUCTS

                                           would be purchased and used by consumers and users without inspection for harmful chemicals

                                           or other ingredients dangerous to their health. That DEFENDANTS, impliedly warranted that

                                           THE PRODUCTS were of merchantable quality pursuant to Section 2-314 of the Uniform

                                           Commercial Code 810 ILCS 5/2-34 (West 2018).

                                                  17.     THE PRODUCTS were defective and unsafe in that THE PRODUCTS contained

                                           harmful ingredients, and therefore, not fit for the ordinary purpose for which they were sold.

                                                  18.     The DEFENDANTS, failed to warn of the dangers of harmful ingredients when it

                                           was foreseeable that an injury, as suffered by the PLAINTIFF, would occur.

                                                  19.     As late as February 2017, the PLAINTIFF was using the products in the manner

                                           that was intended by the DEFENDANTS. During the course of this use and as a proximate

                                           result of the PLAINTIFF ingesting the dangerous ingredients in the product, PLAINTIFF,

                                           suffered injuries and damages as hereinafter set forth.

                                                  20.     The DEFENDANT, DR. AXE, by and through its agents, servants and/or

                                           employees, whether actual or apparent, sold, served, and/or provided food/nutritional

                                           supplements to the PLAINTIFF, On or about Summer 2016, which was impure, unwholesome,

                                           harmful, tainted, and/or unfit for immediate human consumption. The PLAINTIFF, relying on

                                           the DEFENDANTS’ assurance, promise and/or warranty and without knowledge or notice of the

                                           true character and condition of the food/nutritional supplements, purchased food/nutritional

                                           supplements from the DEFENDANTS’ website, consumed it, and as a direct and proximate

                                           result became seriously ill and afflicted by severe illness. That as a direct and proximate result of



                                           15 of 20
                                              Case: 1:19-cv-00749 Document #: 3-1 Filed: 02/06/19 Page 16 of 20 PageID #:22




                                           the breach of warranty of the DEFENDANTS, by and through its agents, servants and/or

                                           employees, whether actual or apparent, the PLAINTIFF, sustained serious and permanent
FILED DATE: 1/8/2019 4:04 PM 2019L000001




                                           injuries; was required to seek extensive medical consultation and treatment for the following;

                                           skin rashes, skin discoloration, feet aching from constant pain, constant trouble walking, constant

                                           swelling under knuckles on right hand, constant swelling of feet, constant swelling of lips,

                                           bumps on feet, and coughing up thick yellow sputum on a consistent basis. Was hindered and

                                           prevented from attending to her usual duties and affairs and employment: expended great sums

                                           of money in an attempt to be cured; and suffered great physical pain and mental suffering, all of

                                           which injuries are permanent in nature. Said injuries have caused and will continue to cause great

                                           mental and physical anguish and suffering.

                                                  21.     As a further direct and proximate result of the defects previously stated, the

                                           PLAINTIFF, has incurred and will in the future continue to incur medical expenses for

                                           examination, care, and treatment of her injuries, the exact nature and extent of which are

                                           unknown at this time.

                                                  22.     The PLAINTIFF believes and thereon alleges that said injuries have and will

                                           result in some permanent disability to her, all to her general damages in an amount not presently

                                           known but which is in excess of the jurisdictional limits of this court.

                                                  23.     That PLAINTIFF gave reasonable notice of the breach of warranty to the

                                           DEFENDANT. WHEREFORE, the PLAINTIFF, prays for judgment in her favor and against the

                                           DEFENDANTS, in an amount in excess of FIFTY THOUSAND ($50,000.00) DOLLARS.




                                           16 of 20
                                              Case: 1:19-cv-00749 Document #: 3-1 Filed: 02/06/19 Page 17 of 20 PageID #:23




                                                                                  COUNT V
                                                        (Breach of Express Warranty, UCC-2-313, IL ST CH 810 § 5/2-313)
FILED DATE: 1/8/2019 4:04 PM 2019L000001




                                                  1-14. The PLAINTIFF repeats and realleges the allegations contained in Paragraph 1

                                           through 14 of its Complaint at Law as Paragraphs 1 through 14 of Count V of its Complaint at

                                           Law.

                                                  15.     The DEFENDANTS expressly warranted to the PLAINTIFF that the products

                                           sold to the PLAINTIFF, would improve the PLAINTIFF’S physical condition and that their use

                                           would be beneficial to consumers of the product, including the PLAINTIFF because they contain

                                           no harmful chemicals or other dangerous ingredients.

                                                  16.     At all times herein mentioned the DEFENDANTS, each of them knew or should

                                           have known that the products contained certain other ingredients harmful to consumers,

                                           including the PLAINTIFF, and that the products had no beneficial capabilities as represented by

                                           the DEFENDANTS.

                                                  17.     The products purchased by the PLAINTIFF, from the DEFENDANTS, as herein

                                           alleged were at the time of the purchase defective and unsafe for their intended use in that certain

                                           ingredients were capable of causing serious physical injury to consumers, because THE

                                           PRODUCTS contained ingredients which were impure, unwholesome, harmful, tainted, and/or

                                           unfit for immediate human consumption.

                                                  18.     As a direct and proximate result of said actions by the DEFENDANTS, the

                                           PLAINTIFF, was hurt and injured in her health in that she has sustained serious and permanent

                                           injuries; was required to seek extensive medical consultation and treatment for the following;

                                           skin rashes, skin discoloration, feet aching from constant pain, constant trouble walking, constant

                                           swelling under knuckles on right hand, constant swelling of feet, constant swelling of lips,

                                           bumps on feet, and coughing up thick yellow sputum on a consistent basis. The PLAINTIFF was

                                           17 of 20
                                              Case: 1:19-cv-00749 Document #: 3-1 Filed: 02/06/19 Page 18 of 20 PageID #:24




                                           hindered and prevented from attending to her usual duties and affairs and employment: expended

                                           great sums of money in an attempt to be cured; and suffered great physical pain and mental
FILED DATE: 1/8/2019 4:04 PM 2019L000001




                                           suffering, all of which injuries are permanent in nature. Said injuries have caused and will

                                           continue to cause great mental and physical anguish and suffering.

                                                    19.    The PLAINTIFF believes and thereon alleges that said injuries will result in some

                                           permanent disability to her in an amount in excess of the jurisdictional limits of this court.

                                                    20.    As a further direct and proximate result of the DEFENDANTS, breach of

                                           warranty, the PLAINTIFF, has incurred and will incur in the future medical expenses for the

                                           examination, care, and treatment of her injuries, the exact nature and extent of which are

                                           unknown at this time.

                                                    21.    That PLAINTIFF gave reasonable notice of the breach of warranty to the

                                           DEFENDANTS. WHEREFORE, the PLAINTIFF, prays for judgment against the

                                           DEFENDANTS, in an amount in excess of FIFTY THOUSAND ($50,000.00) DOLLARS plus

                                           costs.

                                                                                  COUNT VI
                                               (Breach of Warranty for a Particular Purpose, UCC-2-315, IL ST CH 810 § 5/2-315)

                                                    1-14. The PLAINTIFF repeats and realleges the allegations contained in Paragraph 1

                                           through 14 of its Complaint at Law as Paragraphs 1 through 14 of Count VI of its Complaint at

                                           Law.

                                                    15.    As a part of its business, the DEFENDANTS, designed, manufactured,

                                           assembled, tested, inspected, marketed, sold and distributed THE PRODUCTS.

                                                    16.    The DEFENDANTS, at all times, knew and intended that the products would be

                                           purchased and used by consumers and users without inspection for harmful chemicals or other

                                           ingredients dangerous to their health. That DEFENDANTS, impliedly warranted that THE

                                           18 of 20
                                              Case: 1:19-cv-00749 Document #: 3-1 Filed: 02/06/19 Page 19 of 20 PageID #:25




                                           PRODUCTS were fit for the particular purpose for which they were sold pursuant to Section 2-

                                           315 of the Uniform Commercial Code. 810 ILCS 5/2-315 (West 2018).
FILED DATE: 1/8/2019 4:04 PM 2019L000001




                                                   17.     THE PRODUCTS were defective and unsafe in that the products contained and

                                           harmful ingredients. were impure, unwholesome, harmful, tainted, and/or unfit for immediate

                                           human consumption, and therefore, not fit for the particular purpose for which they were sold.

                                                   18.     The DEFENDANTS, failed to warn of the dangers of harmful ingredients when it

                                           was foreseeable that an injury, as suffered by the PLAINTIFF, would occur.

                                                   19.     As late as February 2017, the PLAINTIFF was using the products in the manner

                                           that was intended by the DEFENDANTS. During the course of this use and as a proximate result

                                           of the dangerous ingredients in the product, PLAINTIFF suffered injuries and damages as

                                           hereinafter set forth.

                                                   20.     As a direct and proximate result of DEFENDANTS breach of warranty, the

                                           PLAINTIFF, was hurt and injured in her health in that she has sustained serious and permanent

                                           injuries; was required to seek extensive medical consultation and treatment for the following;

                                           skin rashes, skin discoloration, feet aching from constant pain, constant trouble walking, constant

                                           swelling under knuckles on right hand, constant swelling of feet, constant swelling of lips,

                                           bumps on feet, and coughing up thick yellow sputum on a consistent basis. Was hindered and

                                           prevented from attending to her usual duties and affairs and employment: expended great sums

                                           of money in an attempt to be cured; and suffered great physical pain and mental suffering, all of

                                           which injuries are permanent in nature. Said injuries have caused and will continue to cause great

                                           mental and physical anguish and suffering.

                                                   21.     As a further direct and proximate result of the defects previously stated, the

                                           PLAINTIFF, has incurred and will in the future continue to incur medical expenses for



                                           19 of 20
                                              Case: 1:19-cv-00749 Document #: 3-1 Filed: 02/06/19 Page 20 of 20 PageID #:26




                                           examination, care, and treatment of her injuries, the exact nature and extent of which are

                                           unknown at this time.
FILED DATE: 1/8/2019 4:04 PM 2019L000001




                                                  22.     The PLAINTIFF believes and thereon alleges that said injuries have and will

                                           result in some permanent disability to her, all to her general damages in an amount not presently

                                           known but which is in excess of the jurisdictional limits of this court.

                                                  23.     That PLAINTIFF gave reasonable notice of the breach of warranty to the

                                           DEFENDANTS. WHEREFORE, the PLAINTIFF prays for judgment in her favor and against

                                           the DEFENDANTS, in an amount in excess of FIFTY THOUSAND ($50,000.00) DOLLARS.



                                                                                                         Respectfully Submitted,

                                                                                                         /s/Thomas M. Paris
                                                                                                         Attorney for Plaintiff
                                                                                                         By: Thomas M. Paris, Esq.

                                           Thomas M. Paris, Esq. (#30118)
                                           Attorney & Counselor at Law
                                           55 West Monroe, Suite 3330
                                           Chicago, IL 60603
                                           (312)759-1600
                                           tp@tomparislaw.com




                                           20 of 20
